﻿Mr. President, it is my privilege to convey to you and, through you, to the representatives assembled here the cordial greetings and the best wishes of my Sovereign, His Majesty King Birendra Bir Bikram Shah Dev, for the success of the thirty-fourth session of the General Assembly of the United Nations. Please allow me, on behalf of my delegation and on my own behalf, to extend to you our warm felicitations on your election as President of the current session of the General Assembly. We are confident that under your wise guidance, which is already evident in your organizational skill, the work of this session will be successfully concluded. Let me assure you of our fullest co-operation in all your endeavours to this end during the present session.
2.	Our appreciation is also due to Ambassador Lievano of Colombia for his able, firm and impartial conduct of the work of the thirty-third session of the General Assembly.
3.	I take this opportunity to compliment our Secretary-General, Mr. Waldheim, for his devotion to the work of the United Nations and for his untiring efforts in discharging the onerous responsibilities en-trusted to him by this Assembly.
4.	Mr. President, my delegation wishes to associate itself with your statement to this Assembly on the passing away of the great Indian leader, Shri Jayaprakash Narayan.
5.	We welcome Saint Lucia as the newest Member of the United Nations; in our view the admission of Saint Lucia is a further step towards the universality of membership of this Organization.
6.	It is a great pleasure for me to address this Assembly on our perception of international relations and events during the current year. The past year, as the Secretary-General has rightly observed in his report on the work of the Organization, has been a year full of "uncertainty, tension and conflict". This does not sound heartening as we are on the threshold of a new decade. As we are meeting in the wake of the Sixth Conference of Heads of State or Government of Non-Aligned Countries, which constitute two thirds of the nations of the world, it may be appropriate for me to refer to that Conference and its conclusions. No one—ever many non-aligned countries—would expect us to agree fully with all those conclusions and recommendations, but it goes without saying that the Havana Conference, as the largest gathering ever of the world's Heads of State or Government, and its final documents represent a great moral and political force in international affairs and a consensus of mankind in general on the state of the world situation.
7.	The areas of conflict continue to pose a challenge to international peace and security. The progress, if any, in the process of detente is having very little effect on the course of international events in many corners of the world, events which have proved to be of a dubious, negative character. There may be no traditional bipolar division of the world, but there is no escaping the fact that sharp divisions, reinforced by armed conflicts, continue to characterize the relationships between and among nations of the world. Nowhere are these realities more evident than in southern Africa, the Middle East and South-East Asia.
8.	Southern Africa continues to be one of the focal points of tension in international relations. The illegal minority regimes of southern Africa have persistently refused to recognize the right of oppressed peoples, led by their national liberation movements, to self- determination, national independence and majority rule. We have always condemned the hateful system of apartheid in South Africa as inhuman and an insult to the civilized world and joined the international community in urging the Security Council to impose on the racist regime all the sanctions provided for under Chapter VII of the Charter.
9.	South Africa's refusal to co-operate with the United Nations in implementing the plan for free and fair elections in Namibia under the supervision of the United Nations has delayed an early attainment of independence in that international Territory and thus frustrated the aspirations of the Namibian people to true national liberation. The so-called internal settlement resulting from the fraudulent election of April this year in Zimbabwe has been denounced by the international community as a mockery of the legitimate aspirations of the people of Zimbabwe.
10.	We reaffirm our position that, pending a genuine transfer of power under a negotiated settlement acceptable to all the parties concerned, which it is hoped may emerge from the ongoing constitutional conference in London—no recognition should be given to the so- called majority Government of Bishop Muzorewa, nor should the sanctions imposed by the United Nations against Rhodesia be lifted.
11.	Consistently opposed as we are to colonialism, neo-colonialism, racism, apartheid and all other forms of domination and exploitation, we reiterate our firmest support for the struggle of the peoples of Zimbabwe, Namibia and South Africa, under the leadership of national liberation movements recognized by this world body, by the Organization of African Unity [OAU] and by the non-aligned movement, to achieve full independence and the total elimination of racism and apartheid. We believe that the process of decolonization in southern Africa has reached a decisive stage.
12.	The situation in the Middle East continues to be disquieting. In keeping with our well-known stand on the Middle East problem, we do not support occupation by Israel of Arab territories, and we view the increasing number of Israeli settlements in occupied territories as illegal and believe that they will hamper the peace process. We call upon Israel to withdraw completely from the territories occupied since 1967. We maintain the view that Security Council resolutions 242 (1967) and 338 (1973) form the basis for a lasting, just and comprehensive settlement of the Middle East problem. While we support the right of all States in the region, including Israel, to live within secure and recognized boundaries, for peace to be durable in the Middle East we consider it essential to recognize the legitimate aspirations of the Palestinian people and their right to a separate State. Failure to recognize this reality will not create conditions essential to peace initiatives. In this context, we view the Camp David agreements and the Egypt- Israeli Treaty as a partial step which we hope, will not impede a just and comprehensive solution of the Middle East problem. It is, therefore, only logical that the Palestinian people should be fully involved in the negotiations aimed at bringing about peace in the Middle East.
13.	The Middle East problem is further complicated by repeated attempts to impair the integrity of Lebanon and weaken the unity of its people. We reaffirm our support for the territorial integrity of Lebanon. As a troop-contributor to UNIFIL, Nepal is concerned to see that UNIFIL carries out its mandate effectively and without obstruction from any quarter. We are equally concerned to see the fullest restoration of Lebanese authority in the troubled area as early as possible. A strong supporter of the United Nations peace-keeping operations, we urge all Member States to contribute in every possible way to the strengthening of this useful machinery of the United Nations.
14.	Recent developments in South-East Asia have caused us concern. These developments, that have un-fortunately taken place at a time when countries of the region were engaged in reconstruction following a protracted fight, have not only disrupted the socio-economic conditions of the neighbouring countries of the region, but are also contrary to the established norms of international behaviour. The political implications of interference in the internal affairs of a State Member of the United Nations by the use of force or aggression can by no means be overlooked. Foreign aggression and external interference in the internal affairs of others, wherever they take place, be it Southeast Asia, Africa or elsewhere, are simply unacceptable to my country. It is our considered view that the more powerful countries should not encroach on the sovereign jurisdiction of the less powerful ones. My country' would passionately call for the withdrawal of foreign forces from all occupied territories and the recognition of the right of all countries, without exception, to chart their own destiny without pressure or interference from any quarter.
15.	We fully share the concern that humanitarian problems should receive immediate attention, and we are pleased to note that the Geneva meeting convened by the Secretary-General to discuss the Indo-Chinese refugees  had some positive results. We hope that the international community, and in particular the industrialized countries of the world, will provide generous assistance in alleviating the plight of refugees, who are victims of injustice and oppression. We sincerely wish to see the peoples of Indo-China happily engaged once again in national reconstruction and all-round development.
16.	It is a pity that, despite the tireless efforts of the Secretary-General, it has not been possible to make progress on the Cyprus issue. We favour the resumption of intercommunal talks under the auspices of the Secretary-General and support a political settlement based on strict respect for the independence, sovereignty, territorial integrity and non-alignment of the Republic of Cyprus. In our view there is no justification for continued foreign occupation of Cyprus.
17.	On the Korean question, we continue to hold the view that the aspirations of the Korean people to national reunification should be fulfilled peacefully by their own efforts and without any outside interference whatsoever.
18.	The escalating arms race in the world brings home to us the bitter fact that, despite the lessons we have all learned from destructive wars throughout the centuries, we still continue to seek security in armaments. Security does not depend on our arsenals of war, but rather on an atmosphere of peace, justice, mutual respect and confidence. The escalating race in armaments does not contribute to the building of that atmosphere. Peace cannot be maintained by a balance of terror and nuclear warheads—a balance which can be upset by any number of factors, including accidents. Additionally, the arms race represents the most glaring example of wasteful economy. Even a minuscule fraction of the resources wasted on armaments, if diverted for peaceful purposes and for the building of the economy of developing countries, will contribute to the establishment of a New International Economic Order, an objective which has so far remained only on paper. It is ironic that the greatest achievements of science and technology are being increasingly used in the development of anti-values, even by those of us who can least afford it.
19.	My delegation last year had welcomed the Final Document of the Tenth Special Session of the General Assembly, adopted by consensus at the first special session ever devoted to disarmament, as having formed a sound basis for substantive negotiations in the field of disarmament. The reorganization of the Committee on Disarmament as a negotiating body was another positive outcome of the special session. More than a year has elapsed since then and we have already begun discussing the next special session to be held in 1982. But little progress has been made in the negotiations on key issues relating to disarmament. It is widely accepted that general and complete disarmament under effective international control is the ultimate goal to which we are all committed.
20.	Like most delegations, we attach the highest importance to nuclear disarmament. We call upon all nuclear-weapon States, and in particular the two major nuclear Powers, to bear a special responsibility for achieving nuclear disarmament. We have noted with satisfaction the conclusion of a Treaty at the second round of the Strategic Arms Limitation Talks [SALT] between the United States and the Soviet Union.6 It is our hope that this Treaty, when ratified, will pave the way for another at the outcome of the third round of SALT. However, we regret that agreement has not yet been reached on a comprehensive test-ban treaty.
21.	As a signatory to the Treaty on the Non-Proliferation of Nuclear Weapons, Nepal has consistently opposed vertical and horizontal proliferation of nuclear weapons. We look forward to the 1980 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, which, we hope, will contribute further to the strengthening of the non-proliferation regime. We are also aware of the importance of the limitation of international transfers of conventional weapons, for such transfers would create unstable conditions at the regional level.
22.	An important as well as effective disarmament measure, in our opinion, is the establishment of nuclear-weapon-free zones and zones of peace. We have supported the denuclearization of Africa and the establishment of such zones in the Middle East and South Asia. The 1971 Declaration of the Indian Ocean as a Zone of Peace and the proposal made by the Association of South-East Asian Nations [ASEAN] for a zone of peace, freedom and neutrality have received our continued support.
23.	As our own national contribution to peace and as a true expression of our ultimate desire for peace, my august sovereign, His Majesty King Birendra, has proposed that Nepal be declared a zone of peace. This proposal is eminently consistent not only with my country's age-old search for peace, but also with the principles of non-alignment and the purposes of the United Nations. Nepal will never seek to create trouble in our region nor can we afford to be embroiled in any situation of tension which is not of our making. Our greatest task is that of the development of our people— economic, social and spiritual. This is the rationale of our proposal for a zone of peace for Nepal, which is calculated, as His Majesty King Birendra noted in his address to the Havana Conference, to consolidate the excellent state of relations which we maintain with all our friends. We take this opportunity to express our sincere appreciation to all our friends who have supported our proposal for a zone of peace.
24.	It is gratifying to note that, as a result of our conscious policy of friendship and peace and the open policy of good-neighbourliness pursued by other countries of the region, the general situation of South Asia is good, particularly when it is compared to the situation prevailing in other parts of Asia. With the formal admission of both Pakistan and Iran into the fold of the non-aligned movement, the whole South Asian region is fully non-aligned. This has added several new dimensions to the possibility of peaceful development of the entire region. Nepal will do its best to maintain and promote this atmosphere of peace, friendship and co-operation in the region by pursuing a good-neighbour policy based on non-interference and understanding and accommodation of the legitimate aspirations of others.
25.	Turning now to prospects for economic growth and stability, we are faced with a grim scenario. More than half of the people of the world languish in absolute poverty, while the rest of them indulge in luxury and overconsumption. It is generally admitted that the International Development Strategy for the Second United Nations Development Decade has failed to narrow the income gap between developed and developing countries. The gap, on the contrary, has further widened during the 1970s. Despite the repeated calls of developing countries for the implementation of various resolutions, decisions and recommendations relating to the establishment of the New International Economic Order, insignificant progress has been made towards this end owing to the lack of political will on the part of those who have resources, technology and skill, and their reluctance to share their burden of responsibility for the establishment of a new order based on peace, justice and equality for ail.
26.	High rates of inflation, growing unemployment, a sharp decline in the terms of trade caused by fluctuations in the prices of primary products exported by developing countries, the constant instability of the international monetary system, sharp increases in the price of oil and the drop to a mere 0.3 per cent in the net flow of real resources to the developing countries are matters of deep concern to all developing countries. With a few exceptions, the international commitment by developed countries to transfer 0.7 per cent of their gross national product as official development assistance to developing countries remains unimplemented.
27.	It is increasingly realized that the existing international economic system is unjust and incompatible with the development of developing countries. Developing countries are fully convinced that a lasting solution to their problems can be achieved by a fundamental restructuring of the New International Economic Order. 
28.	The Ministers for Foreign Affairs of the Group of 77, in a declaration issued at their third meeting, held in New York from 27 to 29 September 1979, have strongly reaffirmed that the United Nations system is the only framework within which all negotiations of a global nature relating to the establishment of the new International Economic Order should take place. We hope that the proposal adopted at that meeting for the launching, within the United Nations, of a round of global and sustained negotiations on international economic co-operation for development with the full participation of all States and within a specified time-frame will be positively received by all developed countries. Such negotiations, to be effective, should no doubt be action-oriented and be predicated upon an integrated approach to the main issues involved, such as raw materials, energy, trade, development, money and finance.
29.	The international community is sufficiently aware of the difficult situation facing the least developed, land-locked and island developing as well as the most seriously affected countries. While the need to support vigorously the legitimate demands and aspirations of these countries in the organs, organizations and programmes of the United Nations system has been recognized, the crisis facing the world economy has further aggravated the problems of these countries. Since most of the land-locked developing countries are also among the least developed, their problems are of a structural nature, and we have repeatedly called for special attention to be given to the pressing problems of these countries and, as a matter of priority, special but urgent additional measures to be taken to overcome structural constraints impeding their rapid social and economic development. We have noted with satisfaction the comprehensive new programme of action for the least developed countries adopted at the fifth session of UNCTAD and urge its immediate implementation. It is, however, regrettable that the United Nations Special Fund for Land-Locked Developing Countries, with woefully meagre resources at its disposal, has not been able to meet the resource requirements of land-locked developing countries. We appeal once again to all rich donor countries to contribute generously to this Fund.
30.	In view of the ever more acute energy problem, we attach considerable importance to the United Nations Conference on New and Renewable Sources of Energy to be held in 1981. Similarly, the forthcoming special session of the General Assembly to be held to assess the progress made in the various forums of the United Nations system in the establishment of the New International Economic Order and, in the light of that assessment, to take appropriate action further to promote the development of developing countries and international economic co-operation, and the adoption at that session of the international development strategy for the third United Nations development decade, will be of exceptional significance. We also recognize the importance of the Third General Conference of UNIDO to be held in New Delhi in 1980.
31.	In the light of what has been stated above, co-operation among developing countries is of paramount importance. We are convinced of the need for taking suitable measures to ensure that the great potential possessed by developing countries is substantially mobilized for effective mutual co-operation. In this context, the adoption by the Fourth Ministerial Meeting of the Group of 77 of the Arusha Programme for Collective Self-Reliance and Framework for Negotiations was a useful contribution to the promotion of economic co-operation among developing countries. It is our hope that that programme will be implemented without delay. It is pertinent to draw the attention of this Assembly to the fact that my country, endowed as it is with vast water resources, has called for the prudent exploitation of those resources which can bring benefit not only to us but to the countries of the region as well. But that requires capital investment, the training of manpower, a proper political climate in the region and good understanding among, and genuine cooperation from, our neighbours.
32.	The recently concluded eighth session of the Third United Nations Conference on the Law of the Sea was not able to break the deadlock in the negotiations on issues affecting the rights of all developing countries. We hope that the next session, to be held in 1980, will be able to resolve satisfactorily the issues which remain outstanding and obstruct the adoption of a comprehensive convention on the law of the sea. It has been our consistent position that a future convention on the
~ law of the sea, if it is to be just, fair and equitable, should fully embody the "common heritage" principle for the benefit of mankind as a whole. At the last session of that Conference my delegation had the honour of introducing a proposal relating to the establishment of a common heritage fund. That proposal, sponsored by nine countries, is designed to ensure that some of the immense revenues accruing from the exploitation of non-living resources in the exclusive economic zone are regarded as the common heritage of mankind and are used to finance the development of developing countries. The fund could also be used to help in fighting ocean .pollution, to assist in the transfer of marine technology and to help the work of the United Nations. It is our conviction that acceptance of the idea of generous sharing in the vast ocean resources as envisaged in our proposal could make a most constructive contribution to the realization of the objectives of the New International Economic Order. We earnestly hope that each delegation will give serious consideration at the next session of the Conference to the great potential of the common heritage fund. Finally, we stress the need for the Conference to give due recognition to the legitimate interests of land-locked countries, including their rights of free access to and from the sea and freedom of transit.
33.	The United Nations is a unique instrument de-signed to maintain international peace and security, promote harmony, amity and goodwill, co-operation and understanding between and among nations. While we seek further to strengthen this Organization, its effectiveness depends on the positive will and assertiveness of Member States in approaching international issues and solving global problems through the medium of this Organization.
34.	We have no doubt that most Member countries want the United Nations to become the truly world Organization originally envisaged in the Charter, one capable of maintaining international peace and security, of resolving conflicts peacefully and of harmonizing the differing interests of the countries of the world. My country belongs to this category of States Members of the United Nations. As a non-aligned country, Nepal believes in the purposes and principles of the United Nations Charter the quintessence of which, we feel, is represented in the ideals of peaceful coexistence and co-operation among countries which adopt different political, economic and social systems, non-interference in each other's internal affairs, the peaceful resolution of conflicts and the harmonization of interests among various countries. Nepal has full faith in those principles and tries assiduously to put them into practice because in our view they have both moral and practical value if our ultimate aim is for absolute peace to prevail in the world. In putting those principles into practice, we have succeeded in establishing friendly and co-operative relations with our neighbours which, we earnestly hope, will be conducive to peace in the region in which we live and in the world at large.